Per Curiam.
The truth probably is, that only two of the viewers attended, for fees are charged only for two; but as the bill of costs is no part of the record, how are we to inquire into the fact? Even if it were, it is not our business to quash or sustain proceedings according to an estimate of probabilities. In the court below, the fact might have been inquired into-on affidavits; and that was the place for the objection. Here we have no discretion; for, on a certiorari, every intendment is to be made in favour of the proceedings, till the contrary appear.- We are to presume, then, that all the viewers attended, though but two of them joined in the report.
Judgment and proceedings affirmed.